Citation Nr: 0316976	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  01-00 743	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma, left shoulder.  

2.  Entitlement to an original rating greater than 50 percent 
for post-traumatic stress disorder (PTSD).  

3.  Entitlement to an effective date earlier than January 12, 
2000, for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VA RO.  
Historically, service connection for PTSD was denied in an 
August 1999 RO decision.  In a March 2000 decision, service 
connection for PTSD was granted with a 50 percent evaluation, 
effective January 12, 2000.  Service connection for basal 
cell carcinoma of the left shoulder was denied.  In the 
veteran's April 2000 notice of disagreement, he indicated 
that he disagreed with the effective date assigned for the 
grant of service connection for PTSD.  He also noted his 
disagreement with the denial of service connection for basal 
cell carcinoma.  In subsequent statements, the veteran has 
indicated that his PTSD is more severe than depicted by the 
current 50 percent evaluation.  

A Central Office Board hearing was held in January 2003, 
before the Veterans Law Judge signing this document.  The 
Veterans Law Judge had been designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102 (West 
2002).  A transcript of the hearing testimony has been 
associated with the claims file.  

Several statements from the veteran have raised an inferred 
claim of entitlement to a total rating based upon individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378, 
1384 (2001).  The TDIU claim has not yet been adjudicated, 
and it is referred to the RO for appropriate action.  Bruce 
v. West, 11 Vet. App. 405, 408 (1998).  



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.

3.  The veteran does not currently have basal cell carcinoma 
or residual disability from basal cell carcinoma.  

4.  The competent, probative medical evidence of record does 
not show that the veteran's history of basal cell carcinoma, 
first shown many years after service, is linked to active 
service on any basis.  

5.  The veteran's service-connected PTSD is manifested by 
ongoing symptoms of depression, nightmares and difficulty 
sleeping, flashbacks, irritability, hypervigilance, intrusive 
thoughts, panic attacks, problems with anger control, 
difficulty with interpersonal relationships, and Global 
assessment of functioning (GAF) scores ranging between 41 and 
55, resulting in severe social and occupational impairment 
with reduced reliability and productivity.  

6. The veteran's PTSD is not productive of total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

7.  The veteran's claim for service connection for PTSD was 
received by the RO in December 1998.  In an August 1999 
decision, his claim was denied since a diagnosis of PTSD was 
not found.  

8.  Entitlement to service connection for PTSD did not arise 
until the January 12, 2000 diagnosis of the condition.  


CONCLUSIONS OF LAW

1.  Basal cell carcinoma of the left shoulder was not 
incurred in or aggravated by active service, to include as 
due to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303(d), 3.304, 3.307(a)(6) 
and (d), 3.309(e) (2002).  

2.  The criteria for a 70 percent rating for PTSD have been 
met since the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Code 9411 (2002).  

3.  The criteria for an effective date prior to January 12, 
2000, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 
C.F.R. §  3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

A review of the veteran's service medical records is negative 
for findings, complaints or treatment for a skin condition, 
including basal cell carcinoma.  On service discharge 
examination in May 1970, the veteran's skin was noted to be 
clinically normal.  

On VA examinations in August 1970 and April 1975, the veteran 
offered no complaints regarding a skin disorder.  No 
abnormalities of the skin were noted on examination.  

A Social Security Administration determination dated in April 
1991, shows that the veteran was awarded benefits based right 
knee arthritis.

A private psychiatric evaluation was conducted in April 1998.  
It was noted that the veteran's chief complaint was 
depression.  The onset of his problems was reported as about 
one month.  His symptoms included difficulty concentrating, 
sleep disturbance, poor appetite and suicidal thoughts.  The 
veteran indicated that his psychosocial stressors were job-
related problems.  The diagnostic impression included major 
depression, recurrent, unspecified.  

On December 7, 1998, the RO received the veteran's claim for 
service connection for PTSD, hearing loss, tinnitus, 
residuals of hepatitis and malaria and for foot problems.  

On VA examination in January 1999, the veteran related no 
history of psychiatric problems until treatment in April 1998 
for depression and suicidal ideation.  Psychiatric 
hospitalization was not indicated at that time.  The veteran 
reported symptoms of PTSD such as reliving past experiences 
in the form of dreams and some vague flashbacks.  The veteran 
related that he had dreams two to three times per week.  He 
stated that he experienced depression, due primarily to 
family and employment difficulties.  The veteran reported 
some perceptual disturbances in the form of hearing voices of 
someone screaming, yelling or crying.  He also admitted to 
ideas of reference.  Periodic crying spells and feelings of 
hopelessness were also reported.  The veteran indicated that 
he had sleep disturbance, problems with concentration and 
some short-term memory trouble.  Objective examination 
revealed somewhat blunted affect and depressed mood.  Reality 
testing was intact.  No current suicidal intent or plan was 
shown on examination.  His remote memory was grossly intact.  
Short term memory and distant past memory were impaired.  The 
diagnoses included alcohol dependence; depressive disorder, 
not otherwise specified; features of PTSD, polysubstance 
dependence, sustained full remission.  The examiner noted 
that while the veteran revealed reliving symptoms of Vietnam 
experiences, indicating a possible diagnosis of PTSD, he did 
not seem to fulfill the rest of the criteria for the 
disorder.  The examiner stated that a diagnosis of PTSD was 
not warranted.  

In an August 1999 RO decision, in pertinent part, service 
connection for PTSD was denied.  

A VA hospital discharge summary dated from August 1999 to 
September 1999 shows that the veteran was admitted for 
detoxification due to substance dependence.  A history of 
PTSD was noted.  

A November 1999 private pathology report reveals that 
following an incisional biopsy of skin on the left shoulder, 
basal cell carcinoma was diagnosed.  

In a January 2000 medical statement, Dr. Y, stated that in 
November 1999 the veteran was diagnosed with basal cell 
carcinoma, a type of skin cancer.  It was noted that he 
underwent excision of the area and would follow up with a 
determatologist.  Dr. Y related that research in the medical 
literature supported the fact that exposure to toxic 
chemicals can cause cancers.  The doctor stated that assuming 
the veteran was exposed to toxic chemicals while serving in 
Vietnam, it was reasonable to believe that his exposure might 
have been a cause or catalyst for the cancer.  

VA medical center (VAMC) records dated from January 1986 
through March 2000 essentially reflect that the veteran 
participated in individual and group counseling for 
psychiatric symptoms.  An October 1998 record notes that the 
veteran reported feelings of isolation, depression, intrusive 
thoughts of Vietnam and a heightened startle reaction which 
were all noted to be PTSD symptoms. An April 1999 psychiatric 
record notes a diagnostic assessment of depressive disorder, 
not otherwise specified and alcohol dependence.  A February 
1999 psychological assessment report shows that the veteran 
was diagnosed with adjustment disorder with mixed emotions 
and conduct.  PTSD features were noted.  a November 1999 
record reflects that the veteran underwent screening for 
admission to a VA inpatient PTSD treatment program.  

VA hospital records dated from January 2000 through March 
2000 show that the veteran was admitted to a PTSD residential 
rehabilitation program.  A VA hospital record dated on 
January 12, 2000 reflects diagnoses of PTSD, chronic; history 
of alcohol dependence; history of polysubstance abuse, and 
history of nicotine dependence.  His Global Assessment of 
Functioning (GAF) score was listed as 50.  His complaints on 
admission included poor sleep, nightmares, intrusive 
thoughts, hypervigilance, startle response, rage, isolation, 
anxiety, survivor guilt, and depression.  He also reported 
auditory and olfactory hallucinations related to his war 
experiences.  

On VA examination in March 2001, it was noted that the 
veteran received continuing outpatient mental health 
treatment and was prescribed anti-depressant medication for 
his psychiatric symptoms.  The veteran currently lived with 
his wife and his son, at their second house, since the first 
house had been foreclosed on.

It was noted that he had worked for approximately 17 years 
until approximately 1989, when he experienced re-injuries of 
conditions sustained in an automobile accident in 1974.  He 
had attempted to resume work in 1999, but had only worked 
eight or nine months before resigning.  He reported that he 
currently had no friends and could not drive because on an 
inability to concentrate, and because of stress.

The examiner noted that the veteran endorsed a combination of 
symptomatologies that would point to PTSD and depression.  
Such symptoms included nightmares, recurrent flashbacks, 
recurring intrusive recollections, rages, and chronic sleep 
disturbances.  The veteran reported that he periodically 
experienced panic attacks and was easily excitable over minor 
things.  He said that he was socially withdrawn outside of 
contact with his immediate family and for psychiatric 
treatment.  It was noted that his depression appeared to be 
moderate to severe in intensity.  He reported daytime 
fatigue, lack of motivation, and loss of interest in any 
activities.  He indicated that he had survivor's guilt and 
felt worthless and hopeless with suicidal thoughts.  The 
examiner related that his hygiene was poor, for the most part 
with poor grooming.  It was noted that he presented with a 
mixed affect of disgust, sadness, and anxiety.  His mood was 
depressed and irritable.  The veteran reported some 
perceptual disturbances such as hearing his thoughts 
repeating over and over again.  No actual auditory or visual 
hallucinations were reported.  The veteran admitted to 
paranoid thinking; however, no delusional ideations were 
elicited.  He had passive suicidal thoughts without any 
intent or plan.  His concentration was poor.  His remote and 
recent memory appeared grossly intact.  The diagnoses 
included PTSD; major depressive disorder, chronic, and 
polysubstance dependence, in sustained full remission.  His 
GAF score was 41.  

In the opinion of the examining psychiatrist PTSD was the 
primary condition.  It was noted that the claims file was 
thoroughly reviewed.  

VA outpatient treatment records dated from February 2001 
through August 2001 essentially show treatment for a variety 
of complaints including chronic PTSD, adjustment disorder, 
mixed personality features, passive-aggressive/dependent, and 
chronic major depressive disorder.  GAF scores during this 
period ranged from 55 to 60.  In February 2001, he was 
described as having mild anxiety and depression.

In an August 2001 statement, a licensed social worker noted 
that the veteran was consistent with his treatment for PTSD 
symptoms by participating in individual and group therapy.  
It was noted that he continued to experience chronic PTSD 
symptoms including, detachment and social isolation, panic 
attacks, lack of concentration, irritability and increased 
depression.  It was noted that despite treatment the veteran 
continued to cope with high stress situations poorly.  

VA outpatient treatment records dated from August 2001 to 
January 2002 reflect ongoing treatment for chronic PTSD.  An 
October 2001 psychiatric note shows that the veteran was 
alert and oriented times three on mental status examination.  
He was coherent, relevant and logical.  It was noted that the 
veteran was tearful and depressed with a constricted affect.  
He denied any psychotic symptomatology.  No active suicidal 
thoughts, plans or intentions were elicited.  The diagnostic 
impression was PTSD.  His GAF score was 55.  A November 2001 
record reflected a GAF score of 50.  

A November 2002 dermatology record shows that the veteran was 
seen for a variety of dermatological disorders, including, 
folliculitis, eczema, actinic keratosis, and history of basal 
cell carcinoma of the left shoulder.  No new skin cancers 
were detected.  It was noted that the site of removal of the 
previous basal cell carcinoma was well healed without 
evidence of recurrence.  

VA outpatient treatment records dated from June 2002 to 
January 2003 show ongoing treatment for PTSD and depressive 
disorder.  An October 2002 record reflects that on mental 
status examination, the veteran was unkempt, rather 
hysterical, intermittently agitated, and threatening.  He 
complained of intrusive memories.  It was noted that he 
appeared alert and was somewhat paranoid.  The diagnostic 
impression was depressive disorder, not otherwise specified 
and PTSD.  His GAF score was 45.  A January 2003 individual 
therapy record noted that the veteran presented with a 
significant exacerbation of symptoms, especially anxiety, 
depression and disturbed sleep.  It was noted that his 
adaptive capacity currently appeared to be stretched to the 
limit.  


II.  Duty to assist.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims. On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.

Specifically, statements of the case, supplemental statements 
of the case, and RO correspondence notified both the veteran 
and his representative of the evidence necessary to 
substantiate his claims.  In a letter dated in August 2001, 
the veteran was again advised of the evidence that would 
substantiate his claims.  He was also informed of what 
evidence he was responsible for obtaining.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A have been fulfilled as all the 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim has been collected for review.  

The veteran has also been afforded examinations that contain 
the findings needed to evaluate his claims.  Accordingly, the 
Board finds that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated under the Veterans Claims Assistance Act of 2000.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  These 
regulations were meant to clarify the operation of the VCAA 
and were not meant to bestow any new rights.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  


III.  Analysis

A.  Service Connection for Basal Cell Carcinoma

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1112, 1113, 1116; 38 
C.F.R. §§ 3.307, 3.309 (2002).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307, 3.309.  

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. §  
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  Chloracne or other acneform disease consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, Non- Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  [For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.]  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, after the last date on which the veteran was exposed 
to a herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. § 1116.  

The veteran's DD-Form 214 reflects that he served in Vietnam 
during the Vietnam era.  Therefore, he is entitled to a 
presumption of exposure to herbicide agents.  The veteran has 
contended that he has basal cell carcinoma is the result of 
exposure to certain herbicide agents while serving in 
Vietnam.  In this respect, the veteran contends that he 
served in many areas that had been defoliated by Agent 
Orange.  

Basal cell carcinoma is not a disease subject to presumptive 
service connection on an Agent Orange basis under 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e).  As such service connection due 
to herbicide exposure on a presumptive basis is not 
warranted.  

As noted above, the veteran could receive service connection 
for his disability on a direct basis.  The first medical 
record that reflects any skin abnormality is the November 
1999 pathology report, dated many years after service, which 
reflects a diagnosis of basal cell carcinoma.  In this 
regard, the Board notes the January 2000 medical statement 
from Dr. Y, in which he opined that it was "reasonable to 
believe" that the veteran's presumed exposure to toxic 
chemicals "may have been a cause or catalyst for the 
cancer."  

However, in order to establish service connection there must 
be competent evidence of current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  In order to show current 
disability, there must be evidence of the claimed condition 
at some point after the claim.  Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998).  In this case the record shows that 
the veteran underwent excision of a basal cell carcinoma in 
November 1999.  However, there is no evidence that the 
carcinoma has recurred since that time, or that the excision 
caused any residual disability.  The veteran's claim was 
received in January 2001, and there has been no evidence of 
the claimed disability since that time.  Accordingly, the 
Board must conclude that the veteran does not have a current 
disability.

Since there is no evidence of current disability, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for basal cell carcinoma of the 
left shoulder, including as due to herbicide exposure, and 
the claim must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107.  


B.  An Evaluation in Excess of 50 percent for PTSD

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2002).  

The veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 
9411, a 50 percent disability evaluation encompasses 
disability manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2002).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), a GAF score of 51 to 60 represents moderate symptoms, 
with moderate difficulty in social and occupational 
functioning.  However, a GAF score of 41 to 50 signifies 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 31 to 40 
signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., where a depressed man avoids friends, neglects family, 
and is unable to work).  American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 
(2002).  

The evidence shows that symptoms of his service-connected 
PTSD reflect depressed mood, anger, suicidal ideation, and 
anxiety, all of which have significantly impaired his social 
and occupational relationships.  These symptoms were noted 
during his January 2000 hospitalization.  At that time, it 
was also reported that the veteran experienced nightmares, 
flashbacks, intrusive memories of Vietnam, hypervigilance and 
exaggerated startle response.  

The discharge report notes a GAF score of 50, and the 
examiner described a number of symptoms consistent with a 70 
percent evaluation.  Later records show that the veteran 
continued to receive individual and group counseling for 
PTSD, with only minor improvement with medication.  

The findings reported during the March 2001 VA examination 
reflect that the veteran's service-connected PTSD is his 
primary psychiatric condition and is characterized by 
occupational and social impairment with deficiencies in most 
areas.  His nightmares, sleep problems, flashbacks and 
intrusive thoughts interfere with both his social 
relationships and his ability to work as do his irritability 
and problems with anger control.  Further, he has been shown 
to have depression associated with his PTSD, which affects 
his ability to function effectively.  

Although he has not shown illogical, obscure or irrelevant 
speech, or spatial disorientation, examiners have noted the 
veteran experiences periodic panic attacks; had poor hygiene 
and he also continued to experience problems with rages, 
which caused problems with his personal relationships.  
Moreover, several clinical records note that the veteran 
continues to experience suicidal ideation.  After reviewing 
the veteran's clinical history, the March 2001 VA examiner 
assigned a GAF of 41.  Subsequent clinical records reflect 
continued depression and anxiety.  He often presented for 
treatment in an agitated or hysterical state.  A January 2003 
record noted that his adaptive capacity appeared to be 
stretched to the limit.  

As such, after resolving all doubt in the veteran's favor, 
the Board concludes that a 70 percent evaluation is 
appropriate for his service-connected PTSD.  Although some 
variation in the intensity of symptoms has been shown over 
time, in the opinion of the Board, the veteran's symptoms had 
not significantly changed over the appeal period.  Therefore 
the 70 percent evaluation is granted effective from the date 
of service connection, January 12, 2000.  

The Board concludes that the veteran's PTSD does not produce 
total occupational and social impairment and thus, the 
criteria for a 100 percent evaluation are not met.  The 
record reflects that the veteran has been able to maintain a 
relationship with his wife, and adult children.  He has been 
able to successfully participate in Alcoholics Anonymous and 
Narcotics Anonymous groups.  The Board also notes that 
interspersed with the findings of severe disability, are a 
number of outpatient treatment records reflecting that he has 
been found to have only mild symptoms.

The veteran has never been found to exhibit gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation to time 
or place, or memory loss for names of close relatives or his 
own name.  Therefore the Board finds that the preponderance 
of the evidence is against a finding that he has total social 
and occupational impairment as would be necessary for a 100 
percent evaluation.


C.  Earlier Effective Date for Service Connection for PTSD

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).  Under 38 C.F.R. § 3.400(b)(2)(i), the 
effective date for a grant of direct service connection will 
be the day following separation from active service, or the 
date entitlement arose if a claim is received within one year 
after separation from service.  Otherwise the effective date 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2002).  

In this case, the veteran contends that service connection 
for PTSD should have been made effective prior to January 12, 
2000.  In this regard, it is noted that the RO received the 
veteran's original claim for service connection for PTSD in 
December 1998.  The claim was denied in an August 1999 
decision.  At that time, the medical evidence of record did 
not show that the veteran was diagnosed with PTSD.  In fact, 
the January 1999 VA examination report reflected that 
although the veteran had some reliving symptoms related to 
his Vietnam experiences, a diagnosis of PTSD was not 
warranted.  Thus, in the opinion of the VA examiner, the DSM- 
IV diagnostic criteria for PTSD in terms of a full symptom 
pattern had not been shown.  VA medical records showed that 
he received individual and group counseling for PTSD 
symptoms, however, a diagnosis of PTSD under the DSM- IV 
diagnostic criteria was not of record at that time.  In a 
March 2000 RO decision, service connection for PTSD was 
granted following the veteran's diagnosis of PTSD during his 
January 2000 admission to a VA PTSD residential 
rehabilitation program.  

In this case, although the veteran's claim for service 
connection for PTSD was submitted in December 1998, the date 
that entitlement arose for such disability is January 12, 
2000, the earliest date upon which a diagnosis of PTSD was 
shown.  The Board therefore finds that entitlement arose on 
January 12, 2000.  While some treatment records noted 
symptoms of PTSD or a reported history of PTSD, there is no 
medical evidence or records reflecting a diagnosis of PTSD 
under the DSM-IV diagnostic criteria for PTSD, prior to the 
assigned effective date.  

Since the date entitlement arose, January 12, 2000, is later 
than the date of receipt of the claim, the effective date for 
the grant of service connection for PTSD was properly 
assigned as January 12, 2000.  


ORDER

Service connection for basal cell carcinoma of the left 
shoulder is denied.  

Entitlement to a 70 percent evaluation, for PTSD is granted, 
effective January 12, 2000.  

An effective date prior to January 12, 2000, for the grant of 
service connection for PTSD is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

